
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 2488
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To promote accessibility, accountability,
		  and openness in Government by strengthening section 552 of title 5, United
		  States Code (commonly referred to as the Freedom of Information Act), and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Openness Promotes Effectiveness in our
			 National Government Act of 2007 or the
			 OPEN Government Act of
			 2007.
		2.FindingsCongress finds that—
			(1)the Freedom of Information Act was signed
			 into law on July 4, 1966, because the American people believe that—
				(A)our constitutional democracy, our system of
			 self-government, and our commitment to popular sovereignty depends upon the
			 consent of the governed;
				(B)such consent is not meaningful unless it is
			 informed consent; and
				(C)as Justice Black noted in his concurring
			 opinion in Barr v. Matteo (360 U.S. 564 (1959)), The effective
			 functioning of a free government like ours depends largely on the force of an
			 informed public opinion. This calls for the widest possible understanding of
			 the quality of government service rendered by all elective or appointed public
			 officials or employees.;
				(2)the American people firmly believe that our
			 system of government must itself be governed by a presumption of
			 openness;
			(3)the Freedom of Information Act establishes
			 a strong presumption in favor of disclosure as noted by the
			 United States Supreme Court in United States Department of State v. Ray (502
			 U.S. 164 (1991)), a presumption that applies to all agencies governed by that
			 Act;
			(4)disclosure, not secrecy, is the
			 dominant objective of the Act, as noted by the United States Supreme
			 Court in Department of Air Force v. Rose (425 U.S. 352 (1976));
			(5)in practice, the Freedom of Information Act
			 has not always lived up to the ideals of that Act; and
			(6)Congress should regularly review section
			 552 of title 5, United States Code (commonly referred to as the Freedom of
			 Information Act), in order to determine whether further changes and
			 improvements are necessary to ensure that the Government remains open and
			 accessible to the American people and is always based not upon the need
			 to know but upon the fundamental right to know.
			3.Protection of fee status for news
			 mediaSection 552(a)(4)(A)(ii)
			 of title 5, United States Code, is amended by adding at the end the
			 following:
			
				In this clause, the term a
				representative of the news media means any person or entity that gathers
				information of potential interest to a segment of the public, uses its
				editorial skills to turn the raw materials into a distinct work, and
				distributes that work to an audience. In this clause, the term
				news means information that is about current events or that would
				be of current interest to the public. Examples of news-media entities are
				television or radio stations broadcasting to the public at large and publishers
				of periodicals (but only if such entities qualify as disseminators of
				news) who make their products available for purchase by or
				subscription by or free distribution to the general public. These examples are
				not all-inclusive. Moreover, as methods of news delivery evolve (for example,
				the adoption of the electronic dissemination of newspapers through
				telecommunications services), such alternative media shall be considered to be
				news-media entities. A freelance journalist shall be regarded as working for a
				news-media entity if the journalist can demonstrate a solid basis for expecting
				publication through that entity, whether or not the journalist is actually
				employed by the entity. A publication contract would present a solid basis for
				such an expectation; the Government may also consider the past publication
				record of the requester in making such a
				determination.
				.
		4.Recovery of attorney fees and litigation
			 costs
			(a)In generalSection 552(a)(4)(E) of title 5, United
			 States Code, is amended—
				(1)by inserting (i) after
			 (E); and
				(2)by adding at the end the following:
					
						(ii)For purposes of this subparagraph, a
				complainant has substantially prevailed if the complainant has obtained relief
				through either—
							(I)a judicial order, or an enforceable written
				agreement or consent decree; or
							(II)a voluntary or unilateral change in
				position by the agency, if the complainant’s claim is not
				insubstantial.
							.
				(b)LimitationNotwithstanding section 1304 of title 31,
			 United States Code, no amounts may be obligated or expended from the Claims and
			 Judgment Fund of the United States Treasury to pay the costs resulting from
			 fees assessed under section 552(a)(4)(E) of title 5, United States Code. Any
			 such amounts shall be paid only from funds annually appropriated for any
			 authorized purpose for the Federal agency against which a claim or judgment has
			 been rendered.
			5.Disciplinary actions for arbitrary and
			 capricious rejections of requestsSection 552(a)(4)(F) of title 5, United
			 States Code, is amended—
			(1)by inserting (i) after
			 (F); and
			(2)by adding at the end the following:
				
					(ii)The Attorney General shall—
						(I)notify the Special Counsel of each civil
				action described under the first sentence of clause (i); and
						(II)annually submit a report to Congress on the
				number of such civil actions in the preceding year.
						(iii)The Special Counsel shall annually submit a
				report to Congress on the actions taken by the Special Counsel under clause
				(i).
					.
			6.Time limits for agencies to Act on
			 requests
			(a)Time Limits
				(1)In GeneralSection 552(a)(6)(A) of title 5, United
			 States Code, is amended by inserting after clause (ii) the following:
					
						The 20-day period under clause (i) shall
				commence on the date on which the request is first received by the appropriate
				component of the agency, but in any event not later than ten days after the
				request is first received by any component of the agency that is designated in
				the agency’s regulations under this section to receive requests under this
				section. The 20-day period shall not be tolled by the agency except—
							(I)that the
				agency may make one request to the requester for information and toll the
				20-day period while it is awaiting such information that it has reasonably
				requested from the requester under this section; or
							(II)if necessary
				to clarify with the requester issues regarding fee assessment. In either case,
				the agency’s receipt of the requester’s response to the agency’s request for
				information or clarification ends the tolling
				period.
							.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect 1 year after the date of enactment of this
			 Act.
				(b)Compliance with Time Limits
				(1)In general
					(A)Search feesSection 552(a)(4)(A) of title 5, United
			 States Code, is amended by adding at the end the following:
						
							(viii)An agency shall not assess search fees (or
				in the case of a requester described under clause (ii)(II), duplication fees)
				under this subparagraph if the agency fails to comply with any time limit under
				paragraph (6), if no unusual or exceptional circumstances (as those terms are
				defined for purposes of paragraphs (6)(B) and (C), respectively) apply to the
				processing of the
				request.
							.
					(B)Public
			 LiaisonSection
			 552(a)(6)(B)(ii) of title 5, United States Code, is amended by inserting after
			 the first sentence the following: To aid the requester, each agency
			 shall make available its FOIA Public Liaison, who shall assist in the
			 resolution of any disputes between the requester and the
			 agency..
					(2)Effective date and
			 applicationThe amendment
			 made by this subsection shall take effect 1 year after the date of enactment of
			 this Act and apply to requests for information under section 552 of title 5,
			 United States Code, filed on or after that effective date.
				7.Individualized tracking numbers for
			 requests and status information
			(a)In GeneralSection 552(a) of title 5, United States
			 Code, is amended by adding at the end the following:
				
					(7)Each agency shall—
						(A)establish a system to assign an
				individualized tracking number for each request received that will take longer
				than ten days to process and provide to each person making a request the
				tracking number assigned to the request; and
						(B)establish a telephone line or Internet
				service that provides information about the status of a request to the person
				making the request using the assigned tracking number, including—
							(i)the date on which the agency originally
				received the request; and
							(ii)an estimated date on which the agency will
				complete action on the
				request.
							.
			(b)Effective Date and
			 ApplicationThe amendment
			 made by this section shall take effect 1 year after the date of enactment of
			 this Act and apply to requests for information under section 552 of title 5,
			 United States Code, filed on or after that effective date.
			8.Reporting requirements
			(a)In GeneralSection 552(e)(1) of title 5, United States
			 Code, is amended—
				(1)in subparagraph (B)(ii), by inserting after
			 the first comma the number of occasions on which each statute was relied
			 upon,;
				(2)in subparagraph (C), by inserting
			 and average after median;
				(3)in subparagraph (E), by inserting before
			 the semicolon , based on the date on which the requests were received by
			 the agency;
				(4)by redesignating subparagraphs (F) and (G)
			 as subparagraphs (N) and (O), respectively; and
				(5)by inserting after subparagraph (E) the
			 following:
					
						(F)the average number of days for the agency
				to respond to a request beginning on the date on which the request was received
				by the agency, the median number of days for the agency to respond to such
				requests, and the range in number of days for the agency to respond to such
				requests;
						(G)based on the number of business days that
				have elapsed since each request was originally received by the agency—
							(i)the number of requests for records to which
				the agency has responded with a determination within a period up to and
				including 20 days, and in 20-day increments up to and including 200
				days;
							(ii)the number of requests for records to which
				the agency has responded with a determination within a period greater than 200
				days and less than 301 days;
							(iii)the number of requests for records to which
				the agency has responded with a determination within a period greater than 300
				days and less than 401 days; and
							(iv)the number of requests for records to which
				the agency has responded with a determination within a period greater than 400
				days;
							(H)the average number of days for the agency
				to provide the granted information beginning on the date on which the request
				was originally filed, the median number of days for the agency to provide the
				granted information, and the range in number of days for the agency to provide
				the granted information;
						(I)the median and average number of days for
				the agency to respond to administrative appeals based on the date on which the
				appeals originally were received by the agency, the highest number of business
				days taken by the agency to respond to an administrative appeal, and the lowest
				number of business days taken by the agency to respond to an administrative
				appeal;
						(J)data on the 10 active requests with the
				earliest filing dates pending at each agency, including the amount of time that
				has elapsed since each request was originally received by the agency;
						(K)data on the 10 active administrative
				appeals with the earliest filing dates pending before the agency as of
				September 30 of the preceding year, including the number of business days that
				have elapsed since the requests were originally received by the agency;
						(L)the number of expedited review requests
				that are granted and denied, the average and median number of days for
				adjudicating expedited review requests, and the number adjudicated within the
				required 10 days;
						(M)the number of fee waiver requests that are
				granted and denied, and the average and median number of days for adjudicating
				fee waiver
				determinations;
						.
				(b)Applicability to Agency and Each Principal
			 Component of the AgencySection 552(e) of title 5, United States
			 Code, is amended—
				(1)by redesignating paragraphs (2) through (5)
			 as paragraphs (3) through (6), respectively; and
				(2)by inserting after paragraph (1) the
			 following:
					
						(2)Information in each report submitted under
				paragraph (1) shall be expressed in terms of each principal component of the
				agency and for the agency
				overall.
						.
				(c)Public Availability of DataSection 552(e)(3) of title 5, United States
			 Code, (as redesignated by subsection (b) of this section) is amended by adding
			 at the end In addition, each agency shall make the raw statistical data
			 used in its reports available electronically to the public upon
			 request..
			9.Openness of agency records maintained by a
			 private entitySection 552(f)
			 of title 5, United States Code, is amended by striking paragraph (2) and
			 inserting the following:
			
				(2)record and any other term
				used in this section in reference to information includes—
					(A)any information that would be an agency
				record subject to the requirements of this section when maintained by an agency
				in any format, including an electronic format; and
					(B)any information described under
				subparagraph (A) that is maintained for an agency by an entity under Government
				contract, for the purposes of records
				management.
					.
		10.Office of Government Information
			 Services
			(a)In GeneralSection 552 of title 5, United States Code,
			 is amended by adding at the end the following:
				
					(h)(1)There is established the Office of
				Government Information Services within the National Archives and Records
				Administration.
						(2)The Office of Government Information
				Services shall—
							(A)review policies and procedures of
				administrative agencies under this section;
							(B)review compliance with this section by
				administrative agencies; and
							(C)recommend policy changes to Congress and
				the President to improve the administration of this section.
							(3)The Office of Government Information
				Services shall offer mediation services to resolve disputes between persons
				making requests under this section and administrative agencies as a
				non-exclusive alternative to litigation and, at the discretion of the Office,
				may issue advisory opinions if mediation has not resolved the dispute.
						(i)The Government Accountability Office shall
				conduct audits of administrative agencies on the implementation of this section
				and issue reports detailing the results of such audits.
					(j)Each agency shall designate a Chief FOIA
				Officer who shall be a senior official of such agency (at the Assistant
				Secretary or equivalent level).
					(k)The Chief FOIA Officer of each agency
				shall, subject to the authority of the head of the agency—
						(1)have agency-wide responsibility for
				efficient and appropriate compliance with this section;
						(2)monitor implementation of this section
				throughout the agency and keep the head of the agency, the chief legal officer
				of the agency, and the Attorney General appropriately informed of the agency’s
				performance in implementing this section;
						(3)recommend to the head of the agency such
				adjustments to agency practices, policies, personnel, and funding as may be
				necessary to improve its implementation of this section;
						(4)review and report to the Attorney General,
				through the head of the agency, at such times and in such formats as the
				Attorney General may direct, on the agency’s performance in implementing this
				section;
						(5)facilitate public understanding of the
				purposes of the statutory exemptions of this section by including concise
				descriptions of the exemptions in both the agency’s handbook issued under
				subsection (g), and the agency’s annual report on this section, and by
				providing an overview, where appropriate, of certain general categories of
				agency records to which those exemptions apply; and
						(6)designate one or more FOIA Public
				Liaisons.
						(l)FOIA Public Liaisons shall report to the
				agency Chief FOIA Officer and shall serve as supervisory officials to whom a
				requester under this section can raise concerns about the service the requester
				has received from the FOIA Requester Center, following an initial response from
				the FOIA Requester Center Staff. FOIA Public Liaisons shall be responsible for
				assisting in reducing delays, increasing transparency and understanding of the
				status of requests, and assisting in the resolution of
				disputes.
					.
			(b)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of enactment of this Act.
			11.Report on personnel policies related to
			 FOIANot later than 1 year
			 after the date of enactment of this Act, the Office of Personnel Management
			 shall submit to Congress a report that examines—
			(1)whether changes to executive branch
			 personnel policies could be made that would—
				(A)provide greater encouragement to all
			 Federal employees to fulfill their duties under section 552 of title 5, United
			 States Code; and
				(B)enhance the stature of officials
			 administering that section within the executive branch;
				(2)whether performance of compliance with
			 section 552 of title 5, United States Code, should be included as a factor in
			 personnel performance evaluations for any or all categories of Federal
			 employees and officers;
			(3)whether an employment classification series
			 specific to compliance with sections 552 and 552a of title 5, United States
			 Code, should be established;
			(4)whether the highest level officials in
			 particular agencies administering such sections should be paid at a rate of pay
			 equal to or greater than a particular minimum rate; and
			(5)whether other changes to personnel policies
			 can be made to ensure that there is a clear career advancement track for
			 individuals interested in devoting themselves to a career in compliance with
			 such sections; and
			(6)whether the executive branch should require
			 any or all categories of Federal employees to undertake awareness training of
			 such sections.
			12.Requirement to describe exemptions
			 authorizing deletions of material provided under FOIASection 552(b) of title 5, United States
			 Code, is amended in the matter after paragraph (9)—
			(1)in the second sentence, by inserting after
			 amount of information deleted the following: , and the
			 exemption under which the deletion is made,; and
			(2)in the third sentence, by inserting after
			 amount of the information deleted the following: , and
			 the exemption under which the deletion is made,.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
